Citation Nr: 1109876	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-25 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial compensable evaluation for hypertension. 

2. Entitlement to service connection for a left hip condition. 

3. Entitlement to service connection for sinusitis.

4. Entitlement to service connection for residuals of sinusitis surgery.

5. Entitlement to service connection for depression.

6. Entitlement to service connection for bilateral ear wax buildup.

7. Entitlement to service connection for seborrheic dermatitis.

8. Entitlement to service connection for hepatitis A. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to December 2003.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, granting service connection for hypertension, and denying the other service connection claims denoted above.          The Veteran appealed this decision, including seeking an initial compensable disability rating for hypertension. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

In its February 2011 Written Brief Presentation, the Veteran's representative raises a previously unadjudicated matter, a claim for service connection for a myocardial infarction, as secondary to service-connected hypertension.             The issue has been raised by the record, but has not been adjudicated in the first instance by the RO as the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  


The Board presently considers the issues of service connection for sinusitis and seborrheic dermatitis. The remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via       the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, sinusitis was incurred during active military service. 

2. Resolving reasonable doubt in the Veteran's favor, seborrheic dermatitis was incurred during active military service. 


CONCLUSIONS OF LAW

1. The criteria are met to establish service connection for sinusitis. 38 U.S.C.A.          §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R.              §§ 3.102, 3.159, 3.303 (2010).

2. The criteria are met to establish service connection for seborrheic dermatitis.          38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010);          38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3/159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Presently, a VCAA notice discussion is not necessary regarding service connection for sinusitis and seborrheic dermatitis, as the Board is granting these claims.          Even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of these matters, and need not be further addressed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Background and Analysis

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Sinusitis

The Veteran's STRs are replete with references to sinus problems of one type or another during his military service, so there is some history of seeking treatment for sinusitis or related conditions. 

Previously, in December 1984 the Veteran reported to a military clinic complaining of sinus problems with difficulty swallowing, onset three to four months previously. At that time the assessment was probable vasomotor rhinitis. He was seen again for nasal stuffiness and sinus problems in May 1985. Sinusitis reappeared in March 1992 in association with an episode of conjunctivitis. 

A December 1998 consultation was undergone for sinus problems with headache. The Veteran reported sinus pain over the last couple weeks with headaches and congestion. There had been an episode of sinusitis approximately six years ago. Usually a nasal spray cleared congestion, but only temporarily. The assessment was of sinus congestion. A specialized nasal spray was prescribed. 

The return of sinusitis is chronicled in in-service treatment records dated from       May 2002, and again in July 2002. 

Following service discharge, on a November 2005 VA general examination, the exam provider diagnosed, in pertinent part, chronic sinusitis.

Having reviewed the factual circumstances underlying the Veteran's claim,           the Board is inclined to grant service connection for sinusitis. Upon thorough review of the available service treatment history there is sufficient indication of a chronic disabling condition of sinusitis, one that represented not merely a temporary or fleeting manifestation, but a disorder of long-term and chronic nature. There is enough evidence to establish chronic sinusitis here, even given that some of the STRs appear to be missing from the collection in the claims file. Moreover,               as provided under VA law, subsequent manifestations of a chronic illness from service are deemed service-connected, unless attributable to an intercurrent cause. 
See 38 C.F.R. § 3.303(b). Here, the November 2005 VA examination indicates chronic sinusitis less than two years post-service. Consequently, this disorder must be considered related to the chronic condition identified in service, particularly absent any obvious intercurrent event after service that could have otherwise been a cause of sinusitis. The Board recognizes that there are some gaps in treatment both during service, and afterwards given that the initial post-service diagnosis was in 2005. Still, there is more than a plausible basis to conclude that the symptomatology manifested in November 2005 is identical to that which preceded it in service.             Any reasonable doubt on this point also must be resolved in the Veteran's favor. See 38 C.F.R. § 3.102.  

Accordingly, the claim for service connection for sinusitis is granted. 




Seborrheic Dermatitis

The condition of seborrheic dermatitis was noted to be present as a skin rash around the face as early as March 1990.

The Veteran also sought treatment for seborrheic dermatitis in December 1995, and again in August 1997, and January 1999. An October 1999 dermatological consult notes a history of dermatitis of the scalp and face, for which the Veteran sought continuing treatment by a medical specialist. A prescription shampoo and facial creams were recommended.

The Veteran in February 2000 underwent a dermatological consult for resistant seborrheic dermatitis. He was seen again for this condition in June 2000, with dermatitis over the right post parietal scalp. 

Upon VA general medical examination in November 2005, it was observed that   the Veteran had a benign but chronic seborrhea of the face partly due to proliferation of pityrosporum orbiculare, acute erthmato-squamous eruption type putiriasis rosea (common and benign dermatitis which resolved by itself after six to eight weeks). The examination provider diagnosed, in relevant part, a benign but chronic seborrhea of the face. 

The establishment of service connection for seborrheic dermatitis is considered to be warranted. As with the prior claim for sinusitis, here again there is a prominent pattern of symptomatology that occurred during service, indicating within the boundary of reasonable interpretation a condition that is chronic in nature. As well, seborrheic dermatitis was found to exist on VA examination in November 2005, just two years after service discharge. There is every reason to accept the premise that the chronic condition during military service is the identical one manifested after service. At the very least, the Board resolves reasonable doubt in the Veteran's favor on this issue.

For these reasons, service connection for seborrheic dermatitis is granted. 

ORDER

Service connection for sinusitis is granted.

Service connection for seborrheic dermatitis is granted. 


REMAND

There is further development required of the remaining claims on appeal prior to issuance of a final decision by the Board.

Most significantly, substantial new documentary evidence has been received from the Veteran in the form of copies of his service treatment records (STRs) which he provided in October 2007. While the RO received this evidence and associated it with the claims file, unfortunately there is no record that the RO ever directly considered the newly obtained evidence through issuance of a Supplemental Statement of the Case (SSOC) as is required under such circumstances. See 38 C.F.R. § 19.31(b)(1) (2010) (providing that the Agency of Original Jurisdiction  will furnish the appellant and his or her representative, if any, a Supplemental 
Statement of the Case upon receipt of additional pertinent evidence after a Statement of the Case (or the most recent Supplemental Statement of the Case) has been issued and before the appeal is certified to the Board of Veterans' Appeals and the appellate record is transferred to the Board). See too, 38 C.F.R. § 19.37.             The newly received copies of the Veteran's STRs were clearly not duplicative of existing evidence of record, as the RO previously was unable to acquire                    the Veteran's complete STRs. Thus, it comprised new evidence that warranted initial consideration through an appropriate SSOC. A remand is therefore necessary for issuance of the requisite SSOC to the Veteran considering the complete extent of the record before it. 

Under the general VA adjudicatory practice, there are further procedural steps to be undertaken where, as here, the initial RO measures to directly obtain the Veteran's STRs were unsuccessful. The Board recognizes that the Veteran himself later provided the bulk of his STRs in October 2007, but there still is no guarantee        that the information he provided is exhaustive. For instance, the copies of STRs           he provided lacked a medical exam for purposes of military separation. In such situations where service records are missing, or incomplete, the VA adjudication procedures provide for requesting from the Veteran information from alternative sources of service medical history, i.e., "buddy" statements and certificates, employment physical examinations, letters written during service, and other sources of evidence. See VA M21-1MR Manual, Part III, Subpart iii, Chapter 2, Section E (November 16, 2010). On remand, the RO should send the Veteran a development letter for that purpose. 

Based upon review of the evidence before it, the Veteran's available STRs when considered along with post-service evidence warrant obtaining another                      VA Compensation and Pension examination regarding two of his claimed conditions. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R.        § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

As to claimed depression, the Veteran underwent an October 2005 VA psychiatric examination (performed by a private physician on a contractual basis) in which     the Veteran described having had the onset of depression in 1998 due to a divorce, and military duties associated with working in a mortuary. The diagnosis was of major depressive disorder, moderate intensity, chronic, non-psychotic. 

He also underwent a November 2005 VA general medical examination which similarly diagnosed major depressive disorder of moderate intensity. In this instance, as with the previous exam, no opinion was forthcoming on the etiology of depression.

Given that the service records available are positive for onset of depressive symptomatology and psychotropic medication during the late 1990s, the Board believes that a new psychiatric examination would be helpful to ascertain whether any current depressive disorder is incidental to the Veteran's military service.
In addition, regarding claimed hepatitis A, the November 2005 general examination confirmed that the Veteran tested immunologically positive for hepatitis A, but had no clinical residuals and sustained normal liver function. The available service records are less clear, and appear to show that the Veteran tested positive in 1988 for "hepatitis ab." Also, a June 1988 letter informed him that he could not participate in a blood donor program after testing positive for "hepatitis"               (type unspecified). The analysis and expertise of an examining physician would be essential to ascertain exactly the Veteran's immunological status during service,  and whether the test results therein was a precursor to his more recent confirmed hepatitis A immunity. 

Finally, a more contemporaneous examination is necessary regarding the Veteran's service-connected hypertension, inasmuch as he last underwent examination for that condition nearly six years previously. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should send a development letter to    the Veteran that specifically advises him of any and all alternative sources of information to substantiate his claims beyond STRs, i.e., statements from service medical personnel; statements from individuals who served with him ("buddy" certificates or affidavits); employment physical examinations; and other qualifying sources of information. The RO/AMC should then attempt to obtain any other records identified by                  the Veteran that would substantiate his claim, based upon the information provided.

2. The RO/AMC should then schedule the Veteran for a VA examination to ascertain the likely etiology of his claimed depression. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed depression condition was incurred during military service, taking into account the documented service treatment history and   the Veteran's own assertions regarding in-service symptomatology. 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. Then schedule the Veteran for a VA examination to ascertain the likely etiology of his claimed hepatitis A. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.         All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should provide an opinion as to whether it is     at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed serological immunity to hepatitis A (as a hepatitis A carrier) is etiologically related to his military service, taking into account the documented service treatment history and the Veteran's own assertions regarding in-service symptomatology.  

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4. Then schedule the Veteran for a VA examination to determine the current severity of service-connected hypertension. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected hypertension, in accordance with the rating criteria specified at 38 C.F.R. § 4.104, Diagnostic Code 7101. The examiner should provide to the greatest extent possible comprehensive information that addresses all components of the applicable rating criteria. 

5. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

6. Thereafter, the RO/AMC should readjudicate the claims on appeal for increased rating for hypertension; and service connection for a left hip condition, residuals of sinusitis surgery, depression, bilateral ear wax buildup, and hepatitis A, in light of all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.           §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


